Appeal from an order of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered September 23, 2008 in a personal injury action. The order, insofar as appealed from, denied defendant’s motion to dismiss the complaint.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on July 8, 2009,
*1396It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P, Centra, Fahey, Garni and Pine, JJ.